DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
On September 6, 2022, Applicant submitted to Examiner two documents via e-mail (these documents have been included with this Office action).  One of these documents was a proposed amendment to the claims and the other was an Authorization for Internet Communication (PTO/SB/439).  Applicant is advised that “written authorization for electronic communication may not be filed through an email communication” (MPEP 502.03 (II)).  
In this particular case, the claim amendments in question had already been discussed in an interview held on the same day, September 6, 2022.  As a result, the proposed amendments received via e-mail are not being entered as a preliminary amendment from the Applicant but will be entered through the following Examiner’s Amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard J. Botos (Reg. #32,016) on September 6, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claims 11-14 have been amended as follows:
11.	(currently amended). The conveying blade in accordance with claim 1, wherein a first section of each of the struts and a second section of each of the struts are mutually arranged at an end face in the elongated state and wherein at least a portion of the kinkable joints are an asymmetric film hinge.
12.	(currently amended) The conveying blade in accordance with claim 11, wherein the film hinge is arranged at a side of each of the struts disposed inwardly in the compressed state of the rotor and in a kinked state of each of the struts where the sections of each of the struts that are kinked with respect to one another include [[the]] a smaller angle with one another and in that each of the sections forms an abutment at an outwardly disposed side of each of the struts, with the abutments contacting one another in the elongated state of each of the struts.
13.	(currently amended) The conveying blade in accordance with claim 12, wherein the first and second sections of each of the struts are connected to one another at the end face by means of a joint section which comprises a material on an inner side of each of the struts at least up to the center plane of each of the struts which can be compressed more easily than the material on an outer side of each of the struts.
14.	(currently amended) The conveying blade in accordance with claim 13, wherein each of the struts is coated on the outer side in the joint section with a material which is harder than the material of the joint section; and/or in that the material on the inner side of the joint is more compressible than on the outer side.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USPAP 2008/0132748 (Shifflette).  The improvement comprises wherein the struts converge at a base that forms an arc adapted to be fastened to a hub of the expandable rotor.  While Shifflette discloses a radially compressible and expandable rotor of a fluid pump (Fig.’s 1 and 7) with at least two struts and a membrane between the struts such that the struts each have at least one joint allowing for angular movement similar to that claimed.  Shifflette does not disclose the struts converging at a base that forms an arc adapted to be fastened to a hub of the expandable rotor, nor would it have been obvious to a person having ordinary skill in the art at the time the application was file to make such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 2, 6, 7 and 11-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745